DETAILED ACTION

Response to Amendment
1 	This office action is in response to applicant’s communication filed on 11/15/2022 in response to PTO Office Action mailed 08/15/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1 and 11 are amended. No claims are added or canceled.  As a result, claims 1-20 are pending in this office action.
					Response to Arguments
3.	 Applicant's arguments with respect to 35 USC 103 have been fully considered but are not persuasive and details are as follow:
	Applicant’s argument stated as “The cited references do not teach generating a robotic manager software platform configured to present a graphical user interface having an input element configured to receive a new request and automatically identify a new node path for the new request, identify and execute a new task to be used to satisfy the new request and display a result associated with execution of the new task”.
	In response to Applicant’s argument, the Examiner disagrees because the Muddu reference is a security platform uses to detect security related anomalies and threats in a computer network environment. The security platform performs ongoing user/entity behavior analytics to detect security related anomalies and threats, regardless of whether such anomalies/threats were previously known. The security platform can include both real-time and stored paths/nodes for detecting anomalies and threats.  The security platform allows users to respond to detected anomaly or threats and take action promptly on the user interface (See para. [0161], para. [0183]-para. [0186]).  Therefore, the Muddu reference still discloses a graphical user interface having an input element configured to receive a new request [e.g. allow user to monitor ongoing user/entity] and automatically identify a new node path for the new request [e.g. the system retrieves stored path/nodes or construct new paths/nodes to detect anomalies and threats], identify and execute a new task to be used to satisfy the new request and display a result associated with execution of the new task [e.g. identify and present new threats/anomalies for users to take action] .
	 			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable by Muddu (US 2017/0063911 A1) and in view of Pantea (US 2017/026843 A1) and further in view of Hadad et al. (US 2009/0265299 A1), hereinafter Hadad.
	Referring to claim 1, Muddu discloses a method comprising: generating, by a computer, a relational computer model having a nodal network comprising a set of nodes (See para. [0175], para. [0177], generating a model to map out interactions between users, including information regarding which devices are involved, who or what is talking to whom/what, when and how interaction occurs, which nodes or entities maybe anomalous ) where each node represents a data attribute within a set of structured data (See para. [0214] each node represents one of the entities involved in an event, the event data [e.g. data attribute/feature] represents the event, in the form of a data structure representing a relationship graph), the relational computer model further comprising a path for each node (See para. [0214] and Figure 9B, the model generates the relationship graph into the event data which represented the event, the graph includes a plurality of nodes and edges [e.g. paths]) where the path comprises a unique identifier (see para. [0234] and Figure 10, edges between each node are associated with user identifier and machine identifier) and a dimension table associated with each node (See para. [0218] and para. [0253], the graph generator compares the data in a table of identifiable actions and identifies one or more relationships between the entities and creates event entities that are involved in the events, each entity represented by a different node) […] a viewing format corresponding to a method of presenting for the content (See para. [0500], para. [0503] and Figures 47B-47E, the system generates a user treats view including a summery section, for example, the number and type of each associated treat, the number and type of each associated anomaly, the number of devices operated by the user that have been with anomalies and the domains involved in the anomalies that the user accessed. In addition, the system can also provide an “User anomalies view” which include a “user anomalies timeline”, the user can also select “Anomaly details” view, the “Device facts” view and “Domain facts” view corresponding to a selected device and domain, the system discloses a viewing format [e.g. timeline format, chart format, tabular format] corresponding to content [e.g. anomalies] associated with each node [e.g. each device and domain] and a method of presenting the content [e.g. Domain facts view, Device facts view, anomalies timeline view, user anomalies or etc.]) and a corresponding domain selected from a plurality of domains (See para. [0164] and Figure 4, the source of event data stored in different databases 370, 372, 374 and 378) […];
upon receiving a request from an electronic user device (See para. [0183] and Figure 6, a user submits a request to detect anomalies):
parsing, by the computer, the request to identify at least one request attribute […];
executing by the computer […] to identify a node within the nodal network that is associated with the request (See para. [0183]-para. [0186] and Figure 6, the system reads the request associated with user 602 and generates a baseline profile for access activities of user 602, based on event data indicate of network activities of user 602, the system creates a behavior baseline for any type of entity/node [e.g. device, application, user], also See in para. [0177] and para. [0186], the security platform identifies the network activities with respect to the requested human end user using the stored security graphs, the security graphs are previously created and shared across different organizations); the identified node having a path that corresponds to the at least one request (See para. [0214] and Figure 9A and 9B, the system’s relationship discovery component is used to identify a number of relationships between entities.  Each event has incorporated a relationship graph includes a number of nodes and edges, each node in the relationship graph represents one of the entities involved in the event, and each edge or path represents a relationship between two of the entities [e.g. for a device and a user who access the device]);
 displaying, by the computer on a graphical user interface displayed on the electronic user device (See para. [0214]-para. [0215] and Figures 9A and 9B, after the entities/nodes identified, the relationship graph generator identifies a number relationships between the entities to explicitly record these relationships between the entities and presents a graph in context of number of nodes and edges, each edge represents a relationship between two of the entities), the content associated with the identified node where the display is in accordance with the viewing format contained with the identified node’s path (See para. para. [0214]-para. [0215], para. [0500], para. [0503], Figures 47B-47E, the relationships or edges [paths] associated with the identified entity/node can be “connect to”, “uses”, “runs on”, “visits”, “uploads”, “downloads”, “log onto” or etc., the system generates a user treats view including a summery section, for example, the number and type of each associated treat, the number and type of each associated anomaly, the number of devices operated by the user that have been with anomalies and the domains involved in the anomalies that the user accessed. In addition, the system can also provide an “User anomalies view” which include a “user anomalies timeline”, the user can also select “Anomaly details” view, the “Device facts” view and “Domain facts” view corresponding to a selected device and domain);
generating, by the computer, a robotic manager software platform configured to present a second graphical user interface having an input element configured to receive a new request (See para. [0183]-para. [0186] and Figure 6, the system reads a new request associated with user 602, the request can be monitoring activities of a user, a group of users, a device, a group of devices, an application and/or a group of applications, the system identifies the network activities with respect to the requested human end user using stored security graphs, the security graphs are previously created and shared across different organizations, note in para. [0161], generating a security platform interface using prior analysis including the stored security graph model states and results to accept real-time user monitoring request ) and automatically: identify a new node path for the new request, identifying and execute a new task to be used to satisfy the new request, and display a result associated with execution of the new task (See para. [0214]-para. [0215] and Figure 9A and 9B, the system’s relationship discovery component is used to identify a number of relationships between entities.  Each event has incorporated a relationship graph includes a number of nodes and edges, each node in the relationship graph represents one of the entities involved in the event, and each edge or path represents a relationship between two of the entities [e.g. for a device and a user who access the device, after the entities/nodes identified, the relationship graph generator identifies and a number relationships between the entities to explicitly record these relationships between the entities and presents a graph in context of number of nodes and edges, each edge represents a relationship between two of the entities).
	Muddu does not explicitly executing a machine learning model to identify a node within the node network that is associated with a request, each domain corresponds to at least one predetermined dimension table for a consistent data arrangement across all domains and the dimension table comprising a viewing format corresponding to content associated with each node and a method of presenting the content.
	Pantea discloses each domain corresponds to at least one predetermined dimension table for a consistent data arrangement across all domains (See para. [0075], the system maintains at least one localization tables across all data groups [e.g. production, operation, work area or etc.], the localization tables are used to determine a suitable presentation format for localized data items); the dimension table comprising a viewing format corresponding to content associated with each node and a method of presenting the content (See para. [0037] and para. [0071], the localization lookup table contains metadata to determine an appropriate representation for the data item for each device/node, the system retrieves the metadata from the lookup table, the metadata associated with a retrieved item of device data which can identify a widget [e.g. different widgets corresponding to different ways to present device data]  to be used to render the data item, the system maintains a library of widgets and retrieves the widget on an interface display to be rendered on a client device requesting the data and links the widget to the source of the data item so that the widget’s display state is updated substantially in real-time based on the current value of the data item).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate modify the Muddu teachings in the Pantea system. Skilled artisan would have been motivated to identifies widget to be used by an interface application to render the data item on a user interface since additional data or services can be added to the device without requiring a corresponding update to the client-side interface application (See Pantea, abstract, para. [0003],para. [0004]). In addition, both references (Muddu and Pantea) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as presenting diagnostic data to user devices. This close relation between both references highly suggests an expectation of success.
Muddu in view of Pantea does not explicitly executing a machine learning model to identify a node within the node network that is associated with a request.
Hadad discloses parsing a request to identify at least one request attribute (See para. [0020], para. [0034], para. [0038], the system receives a complicated problem and identifies the task(s)); executing, by the computer, a machine learning model to identify a node within the nodal network that is associated with the request and a corresponding task (See para. [0003], para. [0023] and para. [0039], the system uses AI engine to associate the complicated problem request into a plurality of sub-problems, where each sub-problem is same type, the AI engine represents the complicated problem in an abstract graph, the abstract graph have one or more nodes), the identified node having a path that corresponds to the at least one request (See para. [0023] and para. [0024], the AI engine represents the complicated problem have a plurality of sub-problems, the main problem is represented by the abstract graph having a plurality of nodes and edges) the path being associated with a second task (See para. [0025] and para. [0029] and para. [0032], the complicated main problem is associated with a plurality of sub-problems, each sub problems are represented by nodes and edges), automating execution of the first task corresponding to the node and the second task corresponding to the path of the node to satisfy the request (See para. [0034] and para. [0043], the AI engine solves each sub-problem independently based on the abstract graph having corresponding nodes and edges to generate either a partial solution or a complete solution for the entire complicated problem)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Hadad teachings in the Muddu system. Skilled artisan would have been motivated to comprise a machine learning component to identify node having a path that corresponds to a request, taught by Hadad on order to identify a best action for each situation when a solution set or search space becomes large (See Hadad, para. [0004]). In addition, all references (Hadad, Muddu and Pantea) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as aggregating data from different data sources or databases. This close relation between all the references highly suggests an expectation of success.
	As to claim 2, Muddu discloses wherein each domain corresponds to a predetermined category of data (See para. [0163] and Figure 4, each database corresponds to a different category such as human resource system, accounting system, customer relational database and the like) within the set of structured data (See para. [0143], large volumes of data that are structured and processed by machine/learning/data science techniques).
	As to claim 4, Muddu discloses crawling, by the computer, unstructured data within one or more databases to identify unstructured data associated with the identified node (See para. [0165], para. [0248] and para. [0249], obtaining incoming event data from unstructured data).
As to claim 6, Muddu discloses wherein the computer stores the unstructured data as metadata associated with at least one node (See para. [0165], para. [0214] and para. [0249], storing incoming unstructured data as raw event data, each node represents one of the entities involved in an event, the event data [e.g. data attribute/feature] represents the event, in the form of a data structure representing a relationship graph).
As to claim 7, Muddu discloses disclose the set of nodes are arranged in accordance with a predetermined dimensional tree grammar (See para. [0277], the feature sets corresponding to an entity through a state machine using a decision tree with rules).
 As to claim 8, Muddu discloses wherein a designation of an associated domain for at least a portion of the set of structured data is received from a second electronic user device (See para. [0163], para. [0143], and [0166], the system receives event data representing an event, e.g. a record related to a login-in event from a second user with IP address, data source 304 can be a source of data pertaining to logs).
As to claim 9, Muddu discloses wherein a designation of an associated dimension for data at least a portion for the set of structured data is received from a second electronic user device (See para. [0163]-para. [0166], receiving large amounts of data from a second user with IP address, data source 304 can be a source of data pertaining to logs).
As to claim 10, Muddu discloses wherein the set of structured data is collected, by the computer, from a set of electronic devices including the user electronic device (See para. [0147], collecting event data related to activity on a network with respect to one or more users, one or more network nodes).
5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable by Muddu (US 2017/0063911 A1) and in view of Pantea (US 2017/026843 A1) and Hadad (US 2009/0265299 A1), and further in view of Latzina (US 2008/0319947 A1)
As to claim 3, Muddu does not explicitly discloses wherein the computer receives a selection of one or more domains from the electronic user device.
	Latzina discloses wherein the computer receives a selection of one or more domains from the electronic user device (See para. [0113] and Figure 21, allows a user to select from multiple domains using a single widget, which is this case is a drop-down menu).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Latzina teachings in the Muddu system. Skilled artisan would have been motivated to receive a selection of one or more domains from the electronic user device taught by Latzina in the Muddu system to allow user to assign to a different domain to initiate a dynamic updating of the set of available relation to select from (See Latzina para. [0047]). In addition, all of the references (Latzina, Hadad, Muddu and Pantea) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as aggregating data from different data sources This close relation between all of the references highly suggests an expectation of success.
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable by Muddu (US 2017/0063911 A1) and in view of Pantea (US 2017/026843 A1) and Hadad (US 2009/0265299 A1), further in view of Groh (US 20090319930 A1).
As to claim 5, Muddu does not explicitly disclose displaying an indication corresponding to the unstructured data on the graphical user interface.
Groh discloses displaying an indication corresponding to the unstructured data on the graphical user interface (See Figure 4 and para. [0044], the graphical representation of unstructured data 430 represented nodes of a tree).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Groh teachings in the Muddu system. Skilled artisan would have been motivated to displaying an indication corresponding to the unstructured data on the graphical user interface, taught by Groh since it is the most effective way to represent the unstructured data is displaying a tree on the graphical user interface (See Groh, para. [0024]). In addition, all references (Groh, Hadad, Muddu and Pantea) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as aggregating data from different data sources. This close relation between all references highly suggests an expectation of success.
7.	Claims 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable by Muddu (US 2017/0063911 A1) in view of Pantea (US 2017/026843 A1) and Ceugniet (US 2017/0293840 A1) and further in view of Hadad (US 2018/0113950 A1).
Referring to claim 11, Muddu discloses a computer system comprising:
a database (See para. [0284], para. [0297] and Figures 15 & 16, a model store storing model registries and models, the model stores includes templates 1622, 1628, 1626) configured to store:
a plurality of first templates associated with at least one basic skill corresponding to one or more domains (See para. [0297]-para. [0301] and Figure 16, the program templates 1622, contain basic process logics that are shared among all types of machine learning models), and
	a plurality of second templates associated with at least one expert skill corresponding to [the] one or more domains (See para. [0297]-para. [0301] and Figure 16, the training process program template 1626 and a model deliberation program template 1628 create specific ML-based CEP engine logic functions), and
	a computer in communication with the database (See para. [0176] and para. [0284], a batch analysis model considers event data stored in databases), the computer configured to: 
generate a relational computer model including a nodal network comprising a set of nodes (See para. [0175], para. [0177], generating a model to map out interactions between users, including information regarding which devices are involved, who or what is talking to whom/what, when and how interaction occurs, which nodes or entities maybe anomalous ) where each node represents a data attribute within a set of structured data (See para. [0214] each node represents one of the entities involved in an event, the event data [e.g. data attribute/feature] represents the event, in the form of a data structure representing a relationship graph), the relational computer model further comprising a path for each node (See para. [0214] and Figure 9B, the model generates the relationship graph into the event data represents the event, the graph includes a number of nodes and edges [e.g. paths]) where the path comprises a unique identifier and a dimension table associated with each node (see para. [0234] and Figure 10, edges between each node are associated with user identifier and machine identifier), […] comprising a viewing format corresponding to content associated with each node and a method of presenting the content (See para. para. [0214]-para. [0215], para. [0500], para. [0503], Figures 47B-47E, the relationships or edges [paths] associated with the identified entity/node can be “connect to”, “uses”, “runs on”, “visits”, “uploads”, “downloads”, “log onto” or etc., the system generates a user treats view including a summery section, for example, the number and type of each associated treat, the number and type of each associated anomaly, the number of devices operated by the user that have been with anomalies and the domains involved in the anomalies that the user accessed. In addition, the system can also provide an “User anomalies view” which include a “user anomalies timeline”, the user can also select “Anomaly details” view, the “Device facts” view and “Domain facts” view corresponding to a selected device and domain),
 wherein, upon receiving an instruction from a user electronic device (See para. [0183] and Figure 6, a user submits a request to detect anomalies), the computer:
parses the instruction to identify a node within the nodal network that is associated with the instruction and its corresponding domain (See para. [0183]-para. [0186] and Figure 6, the system reads the request associated with user 602 and generates a baseline profile for access activities of user 602, based on event data indicate of network activities of user 602, the system creates a behavior baseline for any type of entity/node [e.g. device, application, use, also See in para. [0177] and para. [0186], the security platform identifies the network activities with respect to the requested human end user using the stored security graphs, the security graphs are previously created and shared across different organizations);
retrieves a first template from the database, the first template corresponding to the identified domain (para. [0161], para. [0170], para. [0176], para. [0236], para. [0284], para. [0291],  para. [0294] and para. [0297], the batch analysis module analyzes over a batch processing for detecting anomalies, the event data is forward to the model management component using different machine learning models, each models have corresponding template(s), the batch analysis model retrieve template(s) [e.g. model program template 1622] from the model store), the 
retrieves a second template from the database, the second template corresponding to the identified domain (para. [0161], para. [0170], para. [0176], para. [0236], para. [0284], para. [0291], para. [0294] and para. [0297], the batch analysis model retrieve template(s) [e.g. model training template, model deliberation program] from the model store, for example, when an authentication event is received when a user logs into a particular machine, the model uses template(s) to learn that the user is now associated with a machine ID, at least for a period of time until the user logs out or times out from the particular machine);
execute at least one basic skill associated with the first template and at least one expert skill associated with the second template on data associated with the identified node (See para. [0179], executes at least one basic skill associated with the first template [e.g. model template(s) including the program template] and at least one expert skill associated with the second template [e.g. model template(s) including the training process program template] on data [e.g. event data] associated with the identified node [e.g. user/entity node corresponding to the relationship map]).  
generates a graphical user interface output results of execution of at least one basic skill associated with the first template and at least one expert skill associated with the second template ( See para. [0214]-para. [0215] and Figures 9A and 9B, after the entities/nodes are identified, the relationship graph generator identifies a number relationships between the entities to explicitly record these relationships between the entities and presents a graph in context of number of nodes and edges, each edge represents a relationship between two of the entities, the graph generator generates nodes and edges using model template(s) [e.g. the program template 1622  the training process program template 1626 and a model deliberation program template ] to learn that the user is now associated with a machine ID, at least for a period of time until the user logs out or times out from the particular machine), the graphical user interface displaying the content associated with the identified node where the display is in accordance with the viewing format contained with the identified node’s path (See para. para. [0214]-para. [0215], para. [0500], para. [0503], Figures 47B-47E, the relationships or edges [paths] associated with the identified entity/node can be “connect to”, “uses”, “runs on”, “visits”, “uploads”, “downloads”, “log onto” or etc., the system generates a user treats view including a summery section, for example, the number and type of each associated treat, the number and type of each associated anomaly, the number of devices operated by the user that have been with anomalies and the domains involved in the anomalies that the user accessed. In addition, the system can also provide an “User anomalies view” which include a “user anomalies timeline”, the user can also select “Anomaly details” view, the “Device facts” view and “Domain facts” view corresponding to a selected device and domain);
generating, by the computer, a robotic manager software platform configured to present a second graphical user interface having an input element configured to receive a new request (See para. [0183]-para. [0186] and Figure 6, the system reads a new request associated with user 602, the request can be monitoring activities of a user, a group of users, a device, a group of devices, an application and/or a group of applications, the system identifies the network activities with respect to the requested human end user using stored security graphs, the security graphs are previously created and shared across different organizations, note in para. [0161], generating a security platform interface using prior analysis including the stored security graph model states and results to accept real-time user monitoring request ) and automatically: identify a new node path for the new request, identifying and execute a new task to be used to satisfy the new request, and display a result associated with execution of the new task (See para. [0214]-para. [0215] and Figure 9A and 9B, the system’s relationship discovery component is used to identify a number of relationships between entities.  Each event has incorporated a relationship graph includes a number of nodes and edges, each node in the relationship graph represents one of the entities involved in the event, and each edge or path represents a relationship between two of the entities [e.g. for a device and a user who access the device, after the entities/nodes identified, the relationship graph generator identifies and a number relationships between the entities to explicitly record these relationships between the entities and presents a graph in context of number of nodes and edges, each edge represents a relationship between two of the entities).
Muddu does not explicitly disclose a plurality of templates corresponding to a plurality of domains; executing a machine learning model to identify a node within the node network that is associated with a request and the dimension table comprising a viewing format corresponding to content associated with each node and a method of presenting the content.
	Pantea discloses each domain corresponds to at least one predetermined dimension table for a consistent data arrangement across all domains (See para. [0075], the system maintains at least one localization tables across all data groups [e.g. production, operation, work area or etc.], the localization tables are used to determine a suitable presentation format for localized data items); the dimension table comprising a viewing format corresponding to content associated with each node and a method of presenting the content (See para. [0037] and para. [0071], the localization lookup table contains metadata to determine an appropriate representation for the data item for each device/node, the system retrieves the metadata from the lookup table, the metadata associated with a retrieved item of device data which can identify a widget [e.g. different widgets corresponding to different ways to present device data]  to be used to render the data item, the system maintains a library of widgets and retrieves the widget on an interface display to be rendered on a client device requesting the data and links the widget to the source of the data item so that the widget’s display state is updated substantially in real-time based on the current value of the data item).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate modify the Muddu teachings in the Pantea system. Skilled artisan would have been motivated to identifies widget to be used by an interface application to render the data item on a user interface since additional data or services can be added to the device without requiring a corresponding update to the client-side interface application (See Pantea, abstract, para. [0003],para. [0004]). In addition, both references (Muddu and Pantea) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as presenting diagnostic data to user devices. This close relation between both references highly suggests an expectation of success.
Muddu in view of Pantea does not explicitly disclose a plurality of templates corresponding to a plurality of domains; and executing a machine learning model to identify a node within the node network that is associated with a request.
Ceugniet discloses a plurality of first templates associated with at least one basic skill corresponding to one or more domains and a plurality of second templates associated with at least one expert skill corresponding to one or more domains (See para. [0080], para. [0100] accessing a plurality of technical prescriptive domains 30 and business prescriptive domains 32 containing one or more templates, each template defining an intention, goal or constraint and each technical prescriptive domain 30 defining a generic optimization problem and each business prescriptive domain 32 extending a technical prescriptive domain 30 and defining a more specific business problem which is an implementation of the generic optimization problem defined in the technical prescriptive domain 30 from which the business prescriptive domain 32 extends).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ceugniet’s domains in the Muddu system. Skilled artisan would have been motivated to turn a perspective model into a technical prescriptive model using a set of mapping rules to translate instances of the templates of the perspective domain into instances of templates of a technical perspective domain taught by Ceugniet in the Muddu system in order to obtain a plurality of possible perspective model from the intention templates in the identified one or more perspective domains that match the received structure set of data in data structure and/or semantic terms (See Ceugniet para. [0002]). In addition, all references (Muddu, Pantea and Ceugniet) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as aggregating data from different data sources. This close relation between all references highly suggests an expectation of success.
Muddu in view of Pantea and Ceugniet does not explicitly executing a machine learning model to identify a node within the node network that is associated with a request.
Hadad discloses parsing a request to identify at least one request attribute (See para. [0020], para. [0034], para. [0038], the system receives a complicated problem and identifies the task(s)) ; executing, by the computer, a machine learning model to identify a node within the nodal network that is associated with the request  and a corresponding task(See para. [0003], para. [0023] and para. [0039], the system uses AI engine to associate the complicated problem request into a plurality of sub-problems, where each sub-problem is same type, the AI engine represents the complicated problem in an abstract graph, the abstract graph have one or more nodes), the identified node having a path that corresponds to the at least one request (See para. [0023] and para. [0024], the AI engine represents the complicated problem have a plurality of sub-problems, the main problem is represented by the abstract graph having a plurality of nodes and edges) the path being associated with a second task (See para. [0025] and para. [0029] and para. [0032], the complicated main problem is associated with a plurality of sub-problems, each sub problems are represented by nodes and edges), automating execution of the first task corresponding to the node and the second task corresponding to the path of the node to satisfy the request (See para. [0034] and para. [0043], the AI engine solves each sub-problem independently based on the abstract graph having corresponding nodes and edges to generate either a partial solution or a complete solution for the entire complicated problem)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Hadad teachings in the Muddu system. Skilled artisan would have been motivated to comprise a machine learning component to identify node having a path that corresponds to a request, taught by Hadad on order to identify a best action for each situation when a solution set or search space becomes large (See Hadad, para. [0004]). In addition, all references (Ceugniet ,Hadad, Muddu and Pantea) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as aggregating data from different data sources or databases. This close relation between all the references highly suggests an expectation of success.
As to claim 12, Muddu discloses wherein each domain corresponds to a predetermined category of data within the set of structured data(See para. [0143], para.[0163] and Figure 4, each database corresponds to a different category such as human resource system, accounting system, customer relational database and the like, large volumes of data that are structured and processed by machine/learning/data science techniques).
As to claim 13, Muddu in view of Ceugniet discloses the computer system receives a selection of one or more domains from the electronic user device (See Ceugniet, para. [0002], a user input selecting one of the presented possible prescriptive intentions from a perceptive domain).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ceugniet’s domains in the Muddu system. Skilled artisan would have been motivated to include user selection of one or more domains taught by Ceugniet in the Muddu system in order to optimize problem solving (See Ceugniet para. [0002]). In addition, all references (Muddu, Hadad, Pantea and Ceugniet) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data modeling using templates. This close relation between all the references highly suggests an expectation of success.
	As to claim 14, Muddu discloses the computer is further programmed to: crawl unstructured data within one or more databases to identify unstructured data associated with the identified node (See para. [0165], para. [0248] and para. [0249], obtaining incoming event data from unstructured data).
As to claim 16, Muddu discloses wherein the computer stores the unstructured data as metadata associated with at least one node (See para. [0165], para. [0214] and para. [0249], storing incoming unstructured data as raw event data, each node represents one of the entities involved in an event, the event data [e.g. data attribute/feature] represents the event, in the form of a data structure representing a relationship graph).
As to claim 17, Muddu discloses wherein the set of nodes are arranged in accordance with a predetermined dimensional tree grammar (See para. [0277], the feature sets corresponding to an entity through a state machine using a decision tree with rules).
As to claim 18, Muddu discloses wherein a designation of an associated domain for at least a portion of the set of structured data is received from a second electronic user device (See para. [0143], para. [0163] and [0166], the system receives event data representing an event, e.g. a record related to a login-in event from a second user with IP address, data source 304 can be a source of data pertaining to logs).
	As to claim 19, Muddu discloses wherein a designation of an associated dimension for at least a portion of the set of structured data is received from a second electronic user device (See para. [0143], para. [0163]-para. [0166], receiving large amounts of data from a second user with IP address, data source 304 can be a source of data pertaining to logs).
	As to claim 20, Muddu discloses wherein the data is collected, by the computer, from a set of electronic devices including the user electronic device (See para. [0147], collecting event data related to activity on a network with respect to one or more users, one or more network nodes).
8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable by Muddu (US 2017/0063911 A1) in view of Pantea (US 2017/026843 A1) and Ceugniet (US 2017/0293840 A1) and Hadad (US 2018/0113950 A1) and further in view of Groh (US 20090319930 A1).
	As to claim 15, Muddy in view of Ceugniet does not explicitly disclose displays an indication of the unstructured data on the graphical user interface.
Groh discloses displaying an indication corresponding to the unstructured data on the graphical user interface (See Figure 4 and para. [0044], the graphical representation of unstructured data 430 represented nodes of a tree)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Groh teachings in the Muddu system. Skilled artisan would have been motivated to displaying an indication corresponding to the unstructured data on the graphical user interface, taught by Groh, since it is the most effective way to represent the unstructured data is using a tree on the graphical user interface (See Groh, para. [0024]). In addition, all the references (Groh, Muddu, Pantea, Hadad and Ceugniet) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as aggregating data from different data sources.  This close relation between all the references highly suggests an expectation of success.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUK TING CHOI/Primary Examiner, Art Unit 2153